Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the application filed November 4, 2019.  Claims 1-20 are presented for examination.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on November 4, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for EP18205017.9 dated November 7, 2018.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven M. Koehler on August 9, 2022. See attached Interview Summary for additional information.

The application has been amended as follows: 
Claim 1 (Currently Amended)
A method for positioning a movably arranged panel, wherein the moveable panel is operatively coupled through a drive assembly to a drive motor for moving the moveable panel, the method comprising:  
5a - actuating the drive motor to move the moveable panel to a desired stop position; 
b - determining a panelbraking distance based on a physical property of the moveable panel and a physical property of at least one of the drive 10assembly and the drive motor, wherein the panelbraking distance corresponds to a distance covered by the moveable panel in a period of time starting from a decision to switch off the drive motor until stand-still of the moveable panel;  
15c - determining an actual position of the moveable panel; 
d - determining an expected stop position by adding the panelbraking distance and the present position; and 
20e - switching off the drive motor if the expected stop position is within a predetermined range around the desired stop position and repeating steps b, c and d if the expected stop position is outside said predetermined range.  

Claim 2 (Currently Amended)
The method according to claim 1, wherein step b comprises: 	
b1 - determining a speed of movement of the moveable panel;  30and 
further comprises at least one of the steps of: 
b2 - determining a mechanicalbraking distance based on said speed, wherein the mechanicalbraking distance corresponds to a distance travelled by the moveable panel after removing a drive current to the drive motor; and  21 
b3 - determining a control delay inducedbraking distance based on said speed, wherein thecontrol delay induced distance corresponds to a distance travelled by the moveable panel in a 5processing period between a decision to switch off the drive motor and actual removal of the drive current to the drive motor.  

Claim 3 (Currently Amended)
The method according to claim 2, wherein the method 10is performed by acontroller and the processing period comprises a predetermined processing delay in the controller.  

Claim 4 (Original)
The method according to claim 2, wherein the drive current is removed by operating a relay and wherein the 15processing period comprises a predetermined processing delay for switching the relay.  

Claim 5 (Original)
The method according to claim 2, wherein step b2 comprises determining an instant panel friction value, wherein 20the friction value corresponds to friction in a drive assembly, which drive assembly mechanically couples the moveable panel and the drive motor.  

Claim 6 (Currently Amended)
The method according to claim 2, wherein step b2 25comprises taking into account a motor friction value, and wherein the motor friction value corresponds to friction induced by the drive motor when no drive current is supplied to the drive motor.  

30Claim 7 (Currently Amended)
The method according to claim 1, wherein the moveable panel isslidable between a first position and a second position, and wherein the panelbraking distance is calculated taking into account an actual slide speed.  

35Claim 8 (Currently Amended)
The method according to claim 1, wherein the moveable panel is moveable to a tilt position, and wherein the panelbraking distance is calculated taking into account an actual tilting speed.  

Claim 9 (Original)
The method according to claim 1, wherein a control loop time corresponds to a period of time for performing steps b, c and d and wherein the method comprises a further step f, 5performed prior to step e, of determining said predetermined range based on the control loop time and the instant speed of the moveable panel.  

Claim 10 (Original)
The method according to claim 9, wherein the 10predetermined range extends between a first range end position and a second range end position and wherein the first range end position is determined based on the control loop time and the instant speed of the moveable panel and the second range end position corresponds to the desired stop position; and  
15wherein step e comprises determining a timing for switching off the drive motor if the expected stop position is within the predetermined range.  

Claim 11 (Currently Amended)
The sunroof panel assembly comprising a moveably 20arranged panel, a drive motor operatively coupled to the moveable panel for moving the moveable panel and a  controller operatively coupled to the drive motor for operating the drive motor, wherein the  controller is configured for performing a method for controlling the drive motor comprising:  
25a - actuating the drive motor to move the moveable panel to a desired stop position; 
b - determining a panelbraking distance based on a physical property of the moveable panel and a physical property of at least one of the drive 30assembly and the drive motor, wherein the panelbraking distance corresponds to a distance covered by the moveable panel in a period of time starting from a decision to switch off the drive motor until stand-still of the moveable 35panel; 
c - determining an actual position of the moveable panel;  23 
d - determining an expected stop position by adding the panelbraking distance and the present position; and 
e - switching off the drive motor if the expected 5stop position is within a predetermined range around the desired stop position and repeating steps b, c and d if the expected stop position is outside said predetermined range.  

Claim 12 (Currently Amended)
The sunroof panel assembly according to claim 11 and further comprising a vehicle having a roof with a roof opening, the sunroof panel assembly being disposed in the roof, and the movable panel configured to open and close the roof opening 15at least partially.  

Claim 13 (Currently Amended)
The sunroof panel assembly according claim 11, wherein the  controller is configured for at step b: 
b1 - determining a speed of movement of the moveable 20panel; and 
further comprises at least one of the steps of: 
b2 - determining a mechanicalbraking distance based on said speed, wherein the mechanicalbraking distance corresponds to a distance travelled by 25the moveable panel after removing a drive current to the drive motor; and 
b3 - determining a control delay inducedbraking distance based on said speed, wherein the control delay induced distance corresponds to a 30distance travelled by the moveable panel in a processing period between a decision to switch off the drive motor and actual removal of the drive current to the drive motor.  

35Claim 14 (Currently Amended)
The sunroof panel assembly according claim 11, wherein the  controller is configured such that step b2 comprises determining an instant panel friction value, wherein the friction value corresponds to friction in a drive assemblyin which the drive assembly mechanically couples the moveable panel and the drive motor.  

Claim 15 (Currently Amended)
The sunroof panel assembly according claim 11, 5wherein the  controller is configured such that step b2 comprises taking into account a motor friction value, wherein the motor friction value corresponds to friction induced by the drive motor when no drive current is supplied to the drive motor.  

Claim 16 (Currently Amended)
A non-transitory computer readable medium carrying computer readable instructions for instructing a computer to control a drive motor operatively coupled to a drive assembly for moving the moveable panel, the method comprising:  
15a - actuating the drive motor to move the moveable panel to a desired stop position; 
b - determining a panelbraking distance based on a physical property of the moveable panel and a physical property of at least one of the drive 20assembly and the drive motor, wherein the panelbraking distance corresponds to a distance covered by the moveable panel in a period of time starting from a decision to switch off the drive motor until stand-still of the moveable 25panel; 
c - determining an actual position of the moveable panel; 
d - determining an expected stop position by adding the panelbraking distance and the present 30position; and 
e - switching off the drive motor if the expected stop position is within a predetermined range around the desired stop position and repeating steps b, c and d if the expected stop position 35is outside said predetermined range.  

Claim 17 (Currently Amended)
The non-transitory computer readable medium carrying computer readable instructions according to claim 16, wherein the25 moveable panel isslidable between a first position and a second position, and wherein the panelbraking distance is calculated taking into account an actual slide speed.  

5Claim 18 (Currently Amended)
The non-transitory computer readable medium carrying computer readable instructions according to claim 16, wherein the moveable panel is moveable to a tilt position, and wherein the panelbraking distance is calculated taking into account an actual tilting speed.  

Claim 19 (Currently Amended)
The non-transitory computer readable medium carrying computer readable instructions according to claim 16, wherein a control loop time corresponds to a period of time for performing steps b, c and d and 
wherein the method comprises a further step f, 15performed prior to step e, of determining said predetermined range based on the control loop time and the instant speed of the moveable panel.  

Claim 20 (Currently Amended)
The non-transitory computer readable medium carrying computer 20readable instructions according to claim 19, wherein the predetermined range extends between a first range end position and a second range end position and wherein the first range end position is determined based on the control loop time and the instant speed of the moveable panel and the second range end 25position corresponds to the desired stop position; and 
wherein step e comprises determining a timing for switching off the drive motor if the expected stop position is within the predetermined range.

Allowance of the Claims
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The claim limitation switching off the drive motor if the expected stop position is within a predetermined range around the desired stop position… wherein the panel breaking distance corresponds to a distance covered by the moveable panel in a period of time starting from a decision to switch off the drive motor until stand-still of the moveable panel of claim 1 and the corresponding limitations in claims 11 and 16, when considered with other claim features, renders the independent claims, as well as their dependents, novel and non-obvious over the prior art of record. Specifically, the prior art of record neither discloses nor teaches stopping the propelling motor of the panel prior to reaching a stop position based on the expected stop position being within a predetermined stopping range of the panel.
The prior art of record, found in the attached PTO-892, fails to teach a stopping method which does not require some form of regenerative braking or some form of a stop feature and/or fails to disclose a motor being switched off. Examiner is unable to find sufficient motivation for combining any of the prior art of record. Therefore, the present claims are considered novel over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                       
/TYLER J LEE/Primary Examiner, Art Unit 3663